2022 IL App (3d) 210134

                                 Opinion filed March 16, 2022
      ____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2022

      THE PEOPLE OF THE STATE OF ILLINOIS, )                    Appeal from the Circuit Court
                                           )                    of the 12th Judicial Circuit,
           Plaintiff-Appellant,            )                    Will County, Illinois,
                                           )
           v.                              )                    Appeal No. 3-21-0134
                                           )                    Circuit No. 21-DT-130
                                           )
      JOVAN M. HOWARD,                     )                    Honorable
                                           )                    Donald W. DeWilkins,
           Defendant-Appellee.             )                    Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE HOLDRIDGE delivered the judgment of the court, with opinion.
            Presiding Justice O’Brien and Justice Schmidt concurred in the judgment and opinion.
      ____________________________________________________________________________

                                                 OPINION

¶1          The defendant, Jovan M. Howard, was arrested for driving under the influence of alcohol

     (DUI) (625 ILCS 5/11-501(a)(2) (West 2020)), and his driver’s license was summarily suspended

     pursuant to the implied consent statute (625 ILCS 5/11-501.1 (West 2020)). Howard filed a

     petition to rescind the suspension, which the circuit court granted. The State appeals.

¶2                                          I. BACKGROUND

¶3          In February 2021, Howard was arrested for DUI and issued a notice of statutory summary

     suspension for refusal to submit to or failure to complete testing (625 ILCS 5/11-501.1 (West

     2020)). The notice was encompassed in a law enforcement sworn report, which provided that
     Howard was passed out behind the wheel in the driver’s seat, there was a strong odor of an

     alcoholic beverage on his breath, he admitted to drinking five alcoholic beverages, he failed to

     complete field sobriety tests as instructed, and he showed signs of impairment. Howard filed a

     petition to rescind the suspension and argued, among other things, that the officer had no

     reasonable grounds to believe that he was driving or in actual physical control of a motor vehicle

     upon a highway while under the influence of alcohol. See 625 ILCS 5/2-118.1(b)(2) (West 2020).

¶4          Howard’s petition proceeded to hearing, where his counsel provided that he was arguing

     the “public/private property issue.” In opening statements, Howard argued that the implied consent

     statute only applied to motorists travelling upon public roads, he was arrested at a privately-owned

     gas station, and the officers never saw him driving on the roadway. Further, he stated that while

     there may be evidence of consumption of alcohol and an open container in the vehicle, there would

     be no evidence of him driving while impaired. Howard called two officers to testify.

¶5          Officer Steven Smock testified that he worked for the Frankfort Police Department. On

     February 21, 2021, he had been working as an officer for about four months. Officer Smock was

     in uniform in an unmarked squad car with his partner. He stated that, at 4:30 a.m., he drove his

     police vehicle into the parking lot of a Speedway gas station. Officer Smock explained that he was

     getting gas to finish his shift when he observed a black Impala parked perpendicular across

     multiple parking spaces on the south side of the building. He stated that he did not see the Impala

     until he arrived at the gas station. Officer Smock noted that the vehicle was in the Speedway

     parking lot, he did not know who owned the parking lot, and he never saw anyone maintain it.

¶6          Officer Tom Buividas testified that he worked for the Frankfort Police Department. He had

     worked for the Frankfort Police Department for 14 years as a police officer. On February 21, 2021,

     he was working patrol as a field training officer. He testified that, at 4:30 a.m., he arrived at the


                                                      2
     Speedway located at the intersection of La Grange Road and Laraway Road. Officer Buividas

     stated that he had visited this Speedway many times over the course of 14 years. He stated that he

     did not know who owned the gas station, the Village of Frankfort (Village) did not own it, and he

     never saw any maintenance occurring there. He said that he paid for gas with a credit card supplied

     by the Village. Officer Buividas testified that he and Officer Smock went to the gas station to get

     gas toward the end of their shift when he observed a vehicle parked perpendicularly across a couple

     of parking spaces at the gas station. He stated that he had never seen the vehicle before and did not

     know how long it was parked there. Officer Buividas arrested Howard for DUI.

¶7          The defense rested, and the State moved for a directed finding. The State argued that

     supreme court precedent (People v. Relwani, 2019 IL 123385) provided that Howard had the

     burden to establish that the parking lot was privately owned, and he failed to do so because both

     officers testified that they did not know who owned or maintained it. Howard argued that Relwani

     was distinguishable and that he put forth sufficient evidence to shift the burden to the State to

     present evidence that the Speedway parking lot was not private property. The court denied the

     State’s motion for a directed finding, stating that it was viewing the evidence in the light most

     favorable to the non-moving party and that the officers testified that they never saw (1) Howard

     outside of the parking lot or (2) the parking lot maintained by the Village.

¶8          The State called Officer Buividas back to testify. He reiterated that he did not know who

     owned the gas station or maintained the parking lot. Officer Buividas stated that the gas station

     had two access points, one off Laraway Road and the other off La Grange Road. He recalled the

     conversation he had with Howard the night of their encounter, when Howard stated that he was

     coming from a bar located about five miles from the Speedway. Officer Buividas believed that

     Howard said he was attempting to head home to Homewood. Howard stated that he had consumed


                                                      3
       five Modelo beers two hours prior to driving. On cross-examination, Officer Buividas stated that

       (1) La Grange Road was maintained by the Illinois Department of Transportation and Laraway

       Road was maintained by the Will County Highway Department, (2) he did not know how long

       Howard’s vehicle was at Speedway, and (3) he never saw Howard’s vehicle on the road.

¶9            The State also called Howard to testify. He believed that he entered the Speedway parking

       lot from Laraway Road. Howard stated that his car was running when he was sleeping and the

       officers woke him up. He was on his way to his girlfriend’s home in Joliet but she did not answer

       the phone. Howard then pulled into the gas station and parked. He testified that he did not consume

       the five Modelo beers at the bar but, rather, earlier in the day.

¶ 10          The State requested that the court deny Howard’s petition to rescind because (1) the

       officers did not know who maintained the Speedway, (2) the two roads providing access to the

       Speedway were publicly maintained, and (3) Howard testified that he drove on a publicly

       maintained road after consuming alcohol. The court asked the State where the testimony was that

       the officers had reasonable grounds to arrest Howard for DUI because the burden shifted. The

       State maintained that it proceeded narrowly because Howard only argued whether the parking lot

       was privately or publicly maintained and did not present any evidence regarding impairment.

       Howard argued there was no evidence of impairment, which was the State’s burden, and proof that

       he had consumed alcohol earlier that day and drove was not enough to prove impairment or

       reasonable grounds to make an arrest for DUI. Also, he argued that there was sufficient testimony

       to support that the Speedway was privately owned and maintained property.

¶ 11          The court granted Howard’s petition to rescind. It noted that (1) it would not be

       unreasonable to assume that the Speedway was not publicly maintained and (2) Howard’s petition

       raised the basis that the officers had no reasonable grounds and that it had not heard any testimony


                                                         4
       that Howard was impaired or under the influence of alcohol. The State appeals.

¶ 12                                             II. ANALYSIS

¶ 13          As part of the Illinois Vehicle Code, the implied consent statute provides:

                      “Any person who drives or is in actual physical control of a motor vehicle upon the

                      public highways of this State shall be deemed to have given consent *** to a

                      chemical test or tests of blood, breath, other bodily substance, or urine for the

                      purpose of determining the content of alcohol, other drug or drugs, or intoxicating

                      compound or compounds or any combination thereof in the person’s blood if

                      arrested *** [for a DUI offense] ***.” 625 ILCS 5/11-501.1(a) (West 2020).

       If the motorist refuses or fails to complete such tests requested by a law enforcement officer

       possessing probable cause and after receipt of appropriate warnings and documentation, the

       motorist’s driver’s license shall be summarily suspended. 625 ILCS 5/11-501.1(c) (West 2020).

       However, the motorist may seek recission of the summary suspension on four enumerated bases

       provided by statute. See 625 ILCS 5/2-118.1(b)(1)-(4) (West 2020).

¶ 14          A petition to rescind is a civil matter where the defendant has the burden of proof to

       establish a prima facie case for recission. People v. Ehley, 381 Ill. App. 3d 937, 943 (2008). In

       making a prima facie case, the defendant has the primary responsibility for establishing the factual

       and legal basis for the recission. See People v. Brooks, 2017 IL 121413, ¶ 22. “A prima facie case

       is ‘[a] party’s production of enough evidence to allow the fact-trier to infer the fact at issue and

       rule in the party’s favor.’ ” Relwani, 2019 IL 123385, ¶ 18 (quoting Black’s Law Dictionary 1310

       (9th ed. 2009)). Specifically, “[p]rima facie means, at first sight, on the first appearance; on the

       face of it, so far as can be judged from the first disclosure; presumably; a fact presumed to be true




                                                        5
       unless disproved by some evidence to the contrary.” (Internal quotation marks omitted.) People v.

       Kavanaugh, 2016 IL App (3d) 150806, ¶ 24.

¶ 15          In recission cases, the appellate court reviews the circuit court’s factual findings under the

       manifest weight of the evidence standard, while the court’s ultimate legal ruling regarding

       recission is reviewed de novo. Relwani, 2019 IL 123385, ¶ 18. However, “[t]he trial judge’s

       finding as to the prima facie case will not be overturned on appeal unless against the manifest

       weight of the evidence.” People v. Orth, 124 Ill. 2d 326, 341 (1988). A finding is against the

       manifest weight of the evidence only where the opposite conclusion is clearly apparent or the

       finding itself is unreasonable, arbitrary, or not based on the evidence. People v. Sanchez, 2021 IL

       App (3d) 170410, ¶ 25.

¶ 16          Here, Howard sought recission on the basis that the officer had no reasonable grounds to

       believe that he was driving or in actual physical control of a motor vehicle upon a highway while

       under the influence of alcohol. See 625 ILCS 5/2-118.1(b)(2) (West 2020). The Illinois Vehicle

       Code defines “highway” as “[t]he entire width between the boundary lines of every way publicly

       maintained when any part thereof is open to the use of the public for purposes of vehicular travel

       or located on public school property.” 625 ILCS 5/1-126 (West 2020). However, “[a] parking lot

       that is publicly maintained and open to use by the public for vehicular travel will constitute a

       ‘highway,’ even if the parking lot is on privately owned property.” People v. Helt, 384 Ill. App.

       3d 285, 288 (2008); see People v. Culbertson, 258 Ill. App. 3d 294 (1994) (Metra train station was

       considered a public highway because the municipality maintained it).

¶ 17          Recently, our supreme court decided Relwani, which we find instructive on this issue. In

       that case, the defendant was found in an altered or partially unconscious state behind the steering

       wheel of a running car in a Walgreens parking lot around 3:30 a.m., which resulted in his arrest


                                                        6
       and suspension of his driver’s license. Relwani, 2019 IL 123385, ¶ 4. The defendant argued that

       recission was warranted because he was arrested in a privately-owned Walgreens parking lot and

       not a public highway as required by statute. Id. He testified as his only witness that he was sleeping

       behind the wheel of his car when police woke him up and arrested him for DUI. Id. ¶ 5. During

       cross-examination, the defendant was unable to recall details from the encounter. Id. ¶ 6. The State

       moved for a directed finding, arguing that the defendant did not meet his burden of proof. Id. ¶ 7.

       The circuit court granted the State’s motion for a directed finding, concluding that the defendant

       failed to establish that the Walgreens parking lot was privately owned. Id. Our court affirmed,

       noting that the defendant bore the burden of establishing a prima facie case for recission and his

       testimony stating that the parking lot was near a Walgreens store was insufficient. Id. ¶ 8.

¶ 18          Before the supreme court, the defendant insisted that inferences from his testimony were

       sufficient to satisfy his burden of making a prima facie showing that the parking lot was not a

       “public highway” subject to the implied consent statute. Id. ¶ 21. The supreme court disagreed,

       noting that the defendant’s substantive evidence consisted of the lot’s association with a Walgreens

       store and its street address. Id. ¶¶ 21-22. The court noted that the defendant’s testimony did not

       even specify the proximity or physical connection of the parking lot to the Walgreens store or the

       location of the car within the parking lot. Id. ¶ 22. The court explained:

                      “Here, defendant’s mere reference to ‘Walgreens,’ without more, establishes

                      nothing about either the identity of the entity that maintained the lot or the public’s

                      use of the lot. Those are the essential substantive components for

                      a prima facie showing that the parking lot was not a ‘public highway’ within the

                      meaning of the relevant statutes. While a defendant’s initial showing need not

                      conclusively    establish   each    required   element    of   the   case,   it   must


                                                         7
                      provide some affirmative evidence of each one and cannot rely on a passing

                      reference    and    mere   supposition   to   avoid   a   directed   finding.   Here,

                      defendant’s prima facie showing fell well short of the required mark.” (Emphasis

                      in original.) Id. ¶ 23.

¶ 19          The supreme court distinguished the case before it from People v. Kozak, 130 Ill. App. 2d

       334 (1970), and People v. Montelongo, 152 Ill. App. 3d 518 (1987), explaining that police officers

       in both cases testified that no governmental body maintained the properties at issue and either the

       lot was owned by a nonpublic body (Kozak) or it was fenced with posted signage providing that

       the lot was private and intended for use for patrons of the adjoining business (Montelongo).

       Relwani, 2019 IL 123385, ¶ 25. The defendant in Relwani did not offer evidence of similar weight.

       Thus, the supreme court concluded that the circuit court’s finding that the defendant failed to

       present a prima facie case was not against the manifest weight of the evidence. Id. ¶ 26.

¶ 20          Here, we reiterate that Howard needed to offer evidence that either the Speedway parking

       lot was not publicly maintained or that it was not open for use by the public for vehicular travel.

       See Helt, 384 Ill. App. 3d at 288. Howard chose to pursue the former, that the Speedway parking

       lot was not publicly maintained. However, we find that he failed to offer affirmative evidence that

       cast doubt as to whether the parking lot was publicly maintained and, therefore, did not establish

       a prima facie case. See Relwani, 2019 IL 123385, ¶ 19. Compared to both Kozak and Montelongo,

       the officers in this case did not testify that no governmental body maintained the parking lot.

       Instead, they stated that they did not know who owned or maintained the parking lot. This is not

       affirmative evidence casting doubt as to whether the parking lot was publicly maintained.

¶ 21          The only other evidence that Howard pointed to in support of his prima facie case is Officer

       Buividas’s testimony that he used the Village’s credit card to purchase gas at the gas station,


                                                        8
       suggesting that this provides an inference that the parking lot is not publicly owned or maintained.

       We find this inference weak and not affirmative. Even if the credit card could stand for the

       proposition that the Village did not own or maintain the parking lot, it does not mean that the

       parking lot was privately owned and maintained. All we would know is that the Village did not

       own and maintain it, but it could still be owned and maintained by another governmental body.

¶ 22          Last, we address the court’s statements regarding impairment after it denied the State’s

       motion for a directed finding. It is clear, based on the record, that Howard proceeded under the

       theory that the Speedway parking lot was not a public highway and he did not present evidence

       contesting impairment. Since Howard did not present any such evidence, the State did not have to

       rebut that issue. See Relwani, 2019 IL 123385, ¶ 17. We note Howard was not required to testify

       that he was not under the influence of alcohol while operating his vehicle as long as there was

       evidence that, if believed by the court, could establish that fact. People v. Tucker, 245 Ill. App. 3d

       161, 165 (1993). Howard presented no such evidence in this case.

¶ 23          Accordingly, the circuit court’s denial of the State’s motion for a directed finding, and

       ultimate granting of Howard’s petition to rescind statutory summary suspension, was against the

       manifest weight of the evidence as it was not based on the evidence presented.

¶ 24                                           III. CONCLUSION

¶ 25          For the foregoing reasons, the judgment of the circuit court of Will County is reversed.

¶ 26          Reversed.




                                                         9
                                  No. 3-21-0134


Cite as:                 People v. Howard, 2022 IL App (3d) 210134


Decision Under Review:   Appeal from the Circuit Court of Will County, No. 21-DT-130;
                         the Hon. Donald W. DeWilkins, Judge, presiding.


Attorneys                James W. Glasgow, State’s Attorney, of Joliet (Patrick Delfino,
for                      Thomas D. Arado, and Jessica A. Theodoratos, of State’s
Appellant:               Attorneys Appellate Prosecutor’s Office, of counsel), for the
                         People.


Attorneys                Steven Herzberg, of Chicago, for appellee.
for
Appellee:




                                        10